Citation Nr: 0518578	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an asbestos-related 
disease.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from November 1942 
to October 1945, and from October 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                  


FINDING OF FACT

The appellant's currently diagnosed chronic obstructive 
pulmonary disease (COPD) is related to asbestos exposure 
during his active military service.    


CONCLUSION OF LAW

COPD was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  In light 
of the decision herein, the Board finds that any error with 
regard to the duty to assist and duty to notify provisions of 
the VCAA is harmless and results in no prejudice to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet.App. April 14, 2005).

II.  Factual Background

In this case, the appellant's service medical records show 
that he served aboard the USS BARNES during his first period 
of active military service, and aboard the USS HOLDER during 
his second period of active military service.  According to 
the appellant's Notice of Separation from the U.S. Navy from 
his first period of active service, from November 1942 to 
October 1945, the appellant served as a steward's mate.  It 
was also noted that the appellant's last employer before 
entry into service was at the Huntsville Arsenal, and that 
his usual civilian occupation was as a painter and wallpaper 
hanger.  In the appellant's Report of Separation from the 
Armed Forces of the United States, from his second period of 
active service, from October 1950 to July 1951, it was noted 
that the appellant's main civilian occupation was as a 
molder, and that his last civilian employer was General 
Motors.

The appellant's service medical records from his first period 
of active military service are negative for any complaints or 
findings of a lung disability, to include asbestosis and/or 
COPD.  The records reflect that in October 1945, the 
appellant underwent a separation examination.  At that time, 
the appellant's respiratory system was clinically evaluated 
as "normal."  It was noted that a chest x-ray taken in May 
1945 was negative.  The appellant's service medical records 
from his second period of active military service consist of 
his separation examination report, dated in July 1951.  In 
the report, the appellant's lungs and chest were clinically 
evaluated as "normal."  A chest x-ray taken in July 1951 
was negative.   

In September 2000, the appellant filed a claim for 
entitlement to service connection for asbestosis.  At that 
time, the appellant maintained that he had asbestosis as a 
result of asbestos exposure during service.  The appellant 
stated that during his first period of active service, from 
November 1942 to October 1945, he was stationed aboard the 
USS BARNES.  According to the appellant, his bunk was 
directly below several pipes which were wrapped with 
asbestos.  The appellant noted that one of the pipe's 
wrapping was unraveling and he would breathe particles while 
he was in his bunk.  

In October 2000, the RO received private medical records from 
M. Harbut, M.D., at the Center for Occupational and 
Environmental Medicine, dated in September 2000.  The 
September 2000 records show that at that time, the appellant 
underwent pulmonary function testing.  The results of the 
appellant's pulmonary function testing were interpreted as 
showing moderate obstructive airways disease.  In a 
handwritten note, Dr. Harbut indicated that the appellant's 
chest x-ray was consistent with asbestosis.  Dr. Harbut 
further noted that the appellant's pulmonary function testing 
was consistent with combined obstructive/restrictive defect, 
and that it was his opinion that the appellant had 
asbestosis.

In a private medical statement from Donald Barbachym, D.O., 
at the Grand Rapids Home for Veterans, dated in October 2000, 
Dr. Barbachym indicated that there was medical evidence 
showing that the appellant had an asbestos-related disease.  
In the statement, Dr. Barbachym referred to the medical 
evidence from Dr. Harbut and his opinion that the appellant 
had asbestosis.  Dr. Barbachym reported that Dr. Harbut also 
performed pulmonary function studies which indicated both 
obstructive airflow disease and restrictive lung disease, 
with severe diffusion defects, which typified asbestos of the 
lung.  Dr. Barbachym noted that according to the appellant, 
while he was in the Navy from 1942 to 1945, he served aboard 
the USS BARNES and was exposed to asbestos.  The appellant 
reported that his bunk was directly below several pipes which 
were wrapped in asbestos.  Thus, Dr. Barbachym stated that it 
was his opinion that there was a direct connection between 
the appellant's in-service exposure to asbestos and his 
present lung condition, which represented restricted and 
obstructive airflow disease, as well as severe diffusion 
defect.  Dr. Barbachym further opined that the material 
gleaned from Dr. Harbut and chest x-rays and pulmonary 
functions led to a conclusion that there was a direct 
relationship between the appellant's exposure to asbestos and 
the present diagnosis of asbestosis.

In May 2001, the RO requested that the National Personnel 
Records Center (NPRC) furnish any service records related to 
the appellant which showed exposure to asbestos in service or 
jobs that he performed.  In September 2001, the NPRC 
responded that they had no way of determining to what extent 
the appellant was exposed to asbestos during his Naval 
service.  The NPRC stated that they knew General 
Specifications for Ships during that period required heated 
surfaces to be covered with an insulating material and that 
it was highly probable that asbestos products were used to 
achieve that end.  According to the NPRC, items that required 
insulation included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  The NPRC noted 
that the appellant's occupation was as a "Stewardman (TN)."  
The NPRC also indicated that the probability of exposure to 
asbestos was minimal.  However, according to the NPRC, a 
positive statement that the appellant was or was not exposed 
could not be made.

In October 2001, the appellant underwent a VA examination.  
At that time, the examining physician stated that the 
appellant was in the Navy from 1942 to 1945, and again from 
1950 to 1953.  According to the examiner, the appellant 
helped in cooking, supplying food for the Naval Officers, and 
"other works."  The examiner indicated that at present, the 
appellant had complaints of shortness of breath and coughing.  
The examiner noted that the appellant gave a history of 
symptoms of asthma in the past.  According to the examiner, 
the appellant used to smoke a pipe when he was young, but 
that for the past 10 years he had been smoking cigarettes.  
The examiner reported that the appellant smoked about 10 
cigarettes a day.  In regard to the physical examination, the 
examiner stated that the appellant did not complete his 
pulmonary function testing.  However, the appellant had a 
chest x-ray taken which was interpreted as showing COPD and 
post inflammatory pleural scarring in the major interlobar 
fissure inferiorly on the right.  Following the physical 
examination and a review of the appellant's x-ray, the 
examiner diagnosed the appellant with "COPD asbestos 
exposure as likely as not causing the COPD."

In a Statement in Support of Claim, dated in July 2002, the 
appellant stated that his previous employment included 
working at the Huntsville Arsenal and at the Albion Iron 
Company.  The appellant indicated that he assembled bombs on 
the assembly line at the Huntsville Arsenal.  He also noted 
that at the Albion Iron Company, he worked on a sand belt, 
filling "hoppers" with sand.

In November 2004, the appellant underwent a VA examination 
which was conducted by a VA Registered Nurse, Certified, 
Adult Nurse Practitioner (RNC-ANP).  In the November 2004 
examination report, the VA nurse stated that testing the 
appellant's sputum for evidence of asbestos fibers was not 
possible because the test was not available at the VA 
facility where the appellant's examination was taking place.  
However, the VA nurse indicated that a high resolution chest 
x-ray and full pulmonary function tests were ordered.  The VA 
nurse reported that while the appellant was in the Navy, he 
served as a steward's mate which involved providing care to 
the Naval Officers.  According to the VA nurse, after the 
appellant was discharged from the Navy, he worked 
construction hauling gravel and mixing cement and concrete 
for approximately 15 years.  The appellant then worked at 
"Albion," and his last job was "maintenance/painter," and 
he had that job for at least two years.  The VA nurse noted 
that the appellant was a smoker of one pack of cigarettes per 
day since the age of 16.  The VA nurse stated that according 
to the appellant, he was short of breath when he walked and 
he denied being asthmatic.  The VA nurse indicated that the 
appellant's October 2001 chest x-ray was reported as showing 
COPD, post-inflammatory pleural scarring, and an intralobular 
fissure on the right.  Previous chest film dated in May 1999 
indicated fibrotic changes, emphysematous changes, and 
changes consistent with cardiovascular and hypertensive 
disease.  The appellant's chest x-ray dated in April 1999 
indicated a streaky density in the right base which could be 
scarring or early pneumonitis or bronchiectasis.      

At the time of the appellant's November 2004 VA examination, 
the appellant had a chest x-ray taken and underwent pulmonary 
function testing.  The x-ray was interpreted as showing 
calcium in the transverse portion of the aorta.  The heart 
was not enlarged and the lungs were over expanded, with flat 
diaphragms.  There was mild kyphosis of the dorsal spine.  
The left ventricle was prominent, and there was an area of 
infiltrate in the anterior medial base of the right lung 
which possibly represented middle lobe pneumonia.  The 
impression was opacity in the medial base of the right lung 
compatible with pneumonia.  In addition, the pulmonary 
function testing was reported to show moderate obstructive 
lung defect, based on the forced expiratory volume after one 
second (FEV1).  The airway obstruction was confirmed by the 
decrease in flow rate at peak flow and flow at 50 percent and 
75 percent of the flow volume curve.  An additional 
restrictive lung defect could not be excluded.  There was a 
severe decrease in diffusing capacity at 37 percent, with a 
"DLVA" of 57 percent.  There was no increase in flows after 
using a bronchodilator, which was interpreted as an 
insignificant response to bronchodilator.  Following the 
physical examination and a review of the appellant's x-ray 
and pulmonary function testing results, the VA nurse provided 
the following clinical impressions: (1) COPD, most likely 
related to history of smoking cigarettes; full pulmonary 
functions indicated moderate obstructive lung defect 
consistent with emphysema, with a decreased in diffusing 
capacity at 37 percent; the appellant was found to have a 
right lobe pneumonia on high resolution chest x-ray which, in 
conjunction with the appellant's smoking, was most likely 
related to that finding, (2) potential history of asbestos 
exposure while on board ship; difficult to ascertain the 
nature of potential exposure, but by approximation there was 
a risk exposure; the appellant also had an occupational 
history of being a maintenance painter after service, which 
could contribute to the likelihood as well of an asbestos 
exposure, and (3) right lobar pneumonia on chest x-ray which 
was not likely related to asbestos exposure.     

In the November 2004 VA examination report, the VA nurse 
further provided final impressions.  She stated that based on 
the evidence of the examination and review of the appellant's 
claims file, pulmonary function testing results, and chest x-
ray, it was her opinion that it was not likely that the 
appellant currently had asbestosis.  According to the VA 
nurse, the radiologist was requested to address any specific 
findings related to the effects of asbestos exposure and no 
findings were noted as such.  The VA nurse also indicated 
that based on the evidence of the examination and review of 
the appellant's claims file, pulmonary function testing 
results, and chest x-ray, it was her opinion that it was not 
likely that the appellant had any other asbestos-related lung 
disorder.  She further opined that based on the evidence of 
the examination, the appellant's clinical history, and the 
review of the appellant's claims file, pulmonary function 
testing results, and chest x-ray, it was not likely that the 
appellant's COPD and right lobe pneumonia were related to any 
presumed in-service asbestos exposure.  According to the VA 
nurse, the appellant most likely had COPD that was more 
likely related to his ongoing use of tobacco, as related to 
his smoking habit.  The VA nurse further opined that the 
appellant's pneumonia was not likely related to any presumed 
exposure to in-service asbestos exposure and was more likely 
related to a bacterial pathogen.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 (1992) 
(explaining the regulatory construction and applicability of 
section 3.303(d)).  In such instances, a grant of service 
connection is warranted only when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a), in 
essence, acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and cancer of the lung, gastrointestinal 
tract, larynx, pharynx and urogenital system (except the 
prostate), with the most common resulting disease being 
interstitial pulmonary fibrosis (asbestosis).  Also noted is 
the increased risk of bronchial cancer in individuals who 
smoke cigarettes and have had prior asbestos exposure.

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA Manual 21-1, Part VI, para. 7.21(c) (October 3, 
1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000; 65 Fed Reg. 33422 (2000); Ashford 
v. Brown, 10 Vet. App. 120, 123-24 (1997).

In the instant case, the appellant contends that during his 
first period of active service, from November 1942 to October 
1945, he was stationed aboard the USS BARNES.  According to 
the appellant, his bunk was directly below several pipes 
which were wrapped with asbestos.  The appellant noted that 
one of the pipe's wrapping was unraveling and he would 
breathe particles while he was in his bunk.  In this regard, 
the Board notes that the evidence of record shows that the 
appellant served aboard the USS BARNES during his first 
period of active military service.  In addition, in the 
September 2001 response from the NPRC, the NPRC stated that 
they knew General Specifications for Ships during the period 
of time the appellant was in the Navy required heated 
surfaces to be covered with an insulating material and that 
it was highly probable that asbestos products were used to 
achieve that end.  According to the NPRC, items that required 
insulation included piping.  Moreover, although the NPRC 
stated that the probability of exposure to asbestos was 
minimal, the NPRC also indicated that a positive statement 
that the appellant was or was not exposed to asbestos during 
service could not be made.  VA Manual 21-1, Part VI, para. 
7.21(b) (October 3, 1997) acknowledges the use of asbestos in 
shipboard insulation.  Thus, in light of the above, it is as 
likely as not that the appellant was exposed to asbestos 
during active service.        

As previously stated, VA Manual 21-1, Part VI, para. 7.21(c) 
(October 3, 1997) provides that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  The private medical 
records from Dr. Harbut, dated in September 2000, show that 
at that time, Dr. Harbut indicated that the appellant's chest 
x-ray was consistent with asbestosis.  However, Dr. Harbut 
did not provide the actual x-ray report, and the x-ray 
reports of record are negative for any findings of 
parenchymal lung disease.  The appellant's chest x-ray, dated 
in October 2001, was interpreted as showing COPD and post 
inflammatory pleural scarring in the major interlobar fissure 
inferiorly on the right.  Moreover, during the appellant's 
November 2004 VA examination, the appellant had a chest x-ray 
taken which was reported to show opacity in the medial base 
of the right lung compatible with pneumonia.     

In light of the above, the weight of the evidence does not 
support a diagnosis of asbestosis.  Nevertheless, the 
evidence clearly shows that the appellant has COPD.  The 
Board recognizes that there are discrepancies in the medical 
opinions of record regarding the question of whether the 
appellant's COPD is related to his military service, 
specifically his in-service asbestos exposure.  In the 
private medical statement from Dr. Barbachym, dated in 
October 2000, Dr. Barbachym stated that it was his opinion 
that there was a direct connection between the appellant's 
in-service exposure to asbestos and his present lung 
condition, which represented restricted and obstructive 
airflow disease.  In addition, in the appellant's October 
2001 VA examination, the VA physician diagnosed the appellant 
with COPD and opined that asbestos exposure was as likely as 
not the cause of the COPD.  However, in the appellant's 
November 2004 VA examination, the VA certified nurse 
practitioner diagnosed the appellant with COPD which was most 
likely related to the appellant's history of smoking 
cigarettes.  The VA nurse specifically opined that it was not 
likely that the appellant's COPD was related to any presumed 
in-service asbestos exposure and that the appellant most 
likely had COPD that was more likely related to his ongoing 
use of tobacco.  


In this case, the Board recognizes that the appellant has a 
history of smoking, and that the VA certified nurse 
practitioner from the appellant's November 2004 VA 
examination specifically related the appellant's diagnosed 
COPD to his chronic use of tobacco rather than to any in-
service asbestos exposure.  However, in the appellant's 
October 2001 VA examination, although the VA physician did 
not specifically address the question of whether the 
appellant's diagnosed COPD was related to his smoking, the 
examiner was clearly aware that the appellant had a history 
of smoking, as noted in the examination report.  Thus, given 
that the VA physician was aware that the appellant had a 
history of smoking, he nevertheless opined that asbestos 
exposure was as likely as not the cause of the appellant's 
COPD.  In addition, in regard to the two VA opinions of 
record, specifically the opinion from the VA physician who 
conducted the October 2001 examination and the opinion from 
the VA certified nurse practitioner who conducted the 
November 2004 examination, given the presumed greater 
expertise of the physician by virtue of training, the Board 
gives greater weight to the opinion of the VA physician who 
conducted the October 2001 examination.  

The medical opinion from the VA physician who conducted the 
October 2001 VA examination is less than absolute in its 
conclusion.  However, given the nature of cases such as this 
one, in which most causes of the claimed disability are 
idiopathic and the passage of a significant amount of time 
between separation from service and the filing of a claim 
with VA, and the fact that medicine is still a somewhat 
inexact science, the Board must resign itself to dealing with 
medical opinion evidence couched in terms such as "highly 
possible," "at least as likely as not," and "biologically 
plausible," rather than absolutes.  See Lathan v. Brown, 7 
Vet. App. 359, 366 (1995) (medicine is more art than exact 
science).  Although the medical opinion from the VA physician 
from the appellant's October 2001 VA examination is not 
couched in terms of absolute certainty, it does not have to 
be.  Id.    

In any event, under the benefit-of-the-doubt rule, in order 
for a claimant to prevail, there need not be a preponderance 
of the evidence in the veteran's favor, but only an 
approximate balance of the positive and negative evidence.  
38 U.S.C.A. § 5107(b).  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Thus, in consideration of the aforementioned evidence, the 
Board finds that the evidence for and against the appellant's 
claim for service connection for COPD due to in-service 
asbestos exposure is in a state of relative equipoise.  With 
reasonable doubt resolved in the appellant's favor, the Board 
concludes that service connection for COPD is warranted.  


ORDER

Service connection for COPD is granted.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


